DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutliff US3219373.
Regarding claim 1, Sutliff teaches an operating tool (Figure 1), comprising: a housing 27 including a key slot 59; at least one biasing member 92 disposed in the housing; a key 28 including a key head 105 having a key profile 107-115, wherein the key head is removable from the slot when aligned with the key slot (such as shown in Figure 2b); and a cam 65 including a cam profile 74-71 (numbered in Figure 9), wherein the cam is disposed in the housing and biased toward the slot by the at least one biasing member (downwards, as shown in Figure 7b), wherein the cam profile is configured to engage the key profile to align the key head with the key slot (as shown in Figure 7b).  
Regarding claim 2, the cam profile includes a clutch shoulder 74, wherein the clutch shoulder is configured to engage the key profile to align the key head with the key slot (as shown in Figure 7b).  
Regarding claim 3, the cam profile includes a lock profile 73.  
Regarding claim 4, the lock profile has two or more pitches (73a and the curved pitch at the top of 73a).  
Regarding claim 5, the key profile includes a first profile portion 116 and a second profile portion 115, wherein the clutch shoulder is configured to engage the first profile portion to align the key head with the key slot (initial engagement prior to orientation is shown in Figure 3b).  
Regarding claim 7, the housing includes a uniform shoulder 59 configured to engage a uniform shoulder 104 of the key (as shown in Figure 7b).  
Regarding claim 8, the cam includes a first fork and a second fork, wherein the cam profile is a first cam profile of the first fork, wherein the second fork includes a second cam profile.  
Regarding claim 9,  at least one guide pin (one of 107) disposed in a corresponding slot of the cam (the curved portion of corresponding 74).  
Regarding claim 10, Sutliff teaches an operating tool 10, comprising: a housing 27 including a slot 59 and a seat 50; at least one biasing member 92 disposed in the housing; a key 28 including a key head 105 and a shoulder 104; and a cam 65 including a pocket (interior of 65), a first clutch profile (see Figure A below, annotated from Figure 9), and a second clutch profile (see Figure A below, annotated from Figure 9), wherein the cam is disposed in the housing and biased toward the slot by the at least one biasing member ( by engagement of the spring as shown in Figure 3b); wherein: when operating tool is in a locked configuration (Figure 7b), the key head is misaligned with the slot  (since it is rotated such that 107 fits in 109, which is considered misaligned, since both are not axially aligned with each other) and the key head is disposed in the pocket of the cam Figure 7b shows 105 inside 65), wherein the shoulder is configured to engage the seat when the key head is misaligned with the slot (Figure 7b shows shoulder 104 engaged with the shoulder formed by 59); and when the operating tool is in an unlocked configuration (wherein Figure 3b shows 109 axially aligned with the clutch profile, to slide along the second clutch profile 74), the first clutch profile and the second clutch profile are engaged with the key head and the key head is aligned (axially and rotationally) with the slot.  

    PNG
    media_image1.png
    390
    626
    media_image1.png
    Greyscale

Figure A- annotated from Figure 9
Regarding claim 12, the cam includes a first lock profile (top portion of 66 as indicated in Figure A above) and a second lock profile (73a, as indicated in Figure A above).  
Regarding claim 13, the first lock profile and the second lock profile have two or more pitches (wherein the pitch for the first lock profile is different from that of the second lock profile as they are disposed at different angles from each other, thus are considered to be two pitches).  
Regarding claim 15, the housing includes a uniform shoulder 59 configured to engage a uniform shoulder 104 of the key (as shown in Figure 7b).  
Regarding claim 16, at least one guide pin (one of 107) disposed in a corresponding slot of the cam (when 107 is engaged with 65, such as shown in Figure 7b).  
Regarding claim 17, the housing is connectable to a sucker rod string (the same as the string of sucker rods described in Column 1: 38-42) and the key is connectable to a pump (Column 1: 41-42).  
Regarding claim 18, Sutliff teaches a method of operating an operating tool 10, comprising: disconnecting the operating tool (Figure 2b), wherein disconnecting the operating tool includes: unlocking the operating tool by rotating (column 8: 1-4: the torque force is rotation) a housing 27 of the operating tool relative to a key 105 of the operating tool, wherein the rotation of the housing relative to the key is limited by the engagement of a clutch profile 74 of a cam 65 disposed within the housing with a key head (including 110 and 105) of the key, wherein the key head is aligned with a slot 62 of the housing when the clutch profile is engaged with the key head; and moving the housing relative to the key to withdraw the key head from the slot (wherein the movement is necessarily required to accomplish the disconnecting).  
Regarding claim 19, after disconnecting the operating tool, the method includes: connecting the operating tool (Figure 3b), wherein the connecting of the operating tool includes: inserting the key head into the slot (Figure 3b), wherein the key head engages the clutch profile (107 is shown engaging at 116 in Figure 3b) and the cam moves longitudinally (by being pushed upwardly as shown in Figure 3b, as compared with Figure 2b) relative to the housing away from the slot against the biasing force of at least one biasing member 92; and rotating the housing to lock the key to the housing, wherein the biasing member causes the cam to travel longitudinally toward the slot (by pushing axially downward, as shown in the downward directed arrow Figure 7b) as the housing is rotated (Column 8: 37-53) until the key head is disposed in a pocket 66 of the cam and misaligned with the slot (wherein the element 107 is no longer axially aligned with the slot 60 formed in 59), wherein a shoulder of the key head is engageable with a seat (engaged within 50) of the housing when the key is locked to the housing (as shown in Figure 7b).  
Regarding claim 20, the cam profile includes a clutch shoulder 109, wherein the rotation of the housing relative to the key is limited by the engagement the clutch shoulder with the key head (by engagement of 109 onto 73a, which limits relative rotation against 65 and the spring 92).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutliff in view of Walker US2978048.
Sutliff teaches the invention substantially as claimed, as described above, but does not teach the at least one biasing member is a plurality of disk springs.  
Walker teaches that it is well-known in the art to use disk springs 60 to bias a cam 50 in a downhole tool.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Sutliff in view of Walker to use a plurality of disk springs as the biasing member, since disk springs are well-known types of biasing members.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen, et al. US20140224478 teaches an operating tool (Figure 1, wherein the claims do not specify what type of operating tool is required), with a housing 3 having a slot (within 31) for key 2 and a cam 31 with a cam profile 32, that is spring biased 7 via 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        11/17/2022